1
2
3
4
5
6
7
8                                           UNITED STATES DISTRICT COURT

9                                         EASTERN DISTRICT OF CALIFORNIA

10
11   RONALD FOSTER,                                             )   Case No.: 1:19-cv-01474-LJO-SAB (PC)
                                                                )
12                       Plaintiff,                             )
                                                                )   ORDER GRANTING PLAINTIFF LEAVE TO
13              v.                                                  SUPPLEMENTAL INFORMATION TO
                                                                )   OBJECTIONS TO FINDINGS AND
14                                                              )   RECOMMENDATIONS FILED
     L. CARROL, et al.,
                                                                )
15                       Defendants.                            )   [ECF No. 13]
                                                                )
16                                                              )
                                                                )
17                                                              )
18              Plaintiff Ronald Foster is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20              On October 24, 2019, the Magistrate Judge issued Findings and Recommendations
21   recommending that the action be dismissed for failure to state a cognizable claim for relief. (ECF No.
22   8.) The Findings and Recommendations were served on Plaintiff and contained notice that objections
23   were due within thirty days. (Id.) After receiving two extensions of time, Plaintiff filed objections on
24   January 23, 2020.
25              Plaintiff filed objections on January 23, 2020. In his objections, Plaintiff indicates that he has
26   completed his criminal sentence and he is no longer in custody.1 However, contrary to Plaintiff’s
27
28   1
         On this same date, Plaintiff also filed a notice of change of address. (ECF No. 14.)

                                                                     1
1    contention, the mere release from physical custody does not necessarily mean he may proceed by way

2    of section 1983 complaint.

3           “Federal law opens two main avenues to relief on complaints related to imprisonment: a

4    petition for writ of habeas corpus, 28 U.S.C. § 2254, and a complaint under … 42 U.S.C. § 1983.”

5    Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). “Challenges to the validity of any

6    confinement or to particulars affecting its duration are the province of habeas corpus; requests for

7    relief turning on circumstances of confinement may be presented in a § 1983 action.” Id. (internal

8    citation omitted). A prisoner’s claims are within the core of habeas corpus if they challenge the fact or

9    duration of his conviction or sentence. Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en

10   banc), cert. denied, 137 S.Ct. 645 (2017).

11          Often referred to as the favorable termination rule or the Heck bar, this exception to section

12   1983’s otherwise broad scope applies whenever state prisoners “seek to invalidate the duration of their

13   confinement-either directly through an injunction compelling speedier release or indirectly through a

14   judicial determination that necessarily implies the unlawfulness of the State’s custody.” Wilkinson v.

15   Dotson, 544 U.S. 74, 81 (2005); Heck v. Humphrey, 512 U.S. 477, 482, 486-487 (1994); Edwards v.

16   Balisok, 520 U.S. 641, 644 (1997). Thus, “a state prisoner’s [section] 1983 action is barred (absent

17   prior invalidation)-no matter the relief sought (damages or equitable relief), no matter the target of the

18   prisoner’s suit (state conduct leading to conviction or internal prison proceedings)-if success in that

19   action would necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson, 544

20   U.S. at 81-82.

21          A “narrow exception” to the favorable termination rule exists where a § 1983 plaintiff

22   challenging a prison disciplinary determination, who no longer meets the “in custody” requirement for

23   filing a habeas petition, has diligently pursued relief. See Guerrero v. Gates, 442 F.3d 697, 704-05

24   (9th Cir. 2006); Nonnette v. Small, 316 F.3d 872, 876-77 (9th Cir. 2002). That exception only applies

25   when the former prisoner plaintiff “challenges loss of good-time credits, revocation of parole or

26   similar matters,” it does not apply to challenging underlying convictions. Lyall v. City of Los

27   Angeles, 807 F.3d 1178, 1192 (9th Cir. 2015).

28   ///

                                                         2
1            California and federal habeas jurisprudence require a petitioner to be “in custody” at the time

2    that a habeas petition is filed. 28 U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 490-91 (1989);

3    Bailey v. Hill, 599 F.3d 976, 980 (9th Cir. 2010); In re Douglas, 200 Cal.App.4th 236, 246-47 (Cal.

4    Ct. App. 2011). The “in custody” requirement is met if, at the time of filing the petition, the habeas

5    petitioner is in physical custody, Carafas v. LaVallee, 391 U.S. 234, 238-40 (1968); In re Douglas, 200

6    Cal.App.4th at 246-47, is on parole from an unexpired sentence, Maleng, 490 U.S. at 491 (citing Jones

7    v. Cunningham, 371 U.S. 236, 242 (1963) (emphasizing that the petitioner was “confined by the

8    parole order to a particular community, house, and job at the sufferance of his parole officer”); In re

9    Jones, 57 Cal.2d 860, 861 (1962), or is on probation, In re Ossio, 51 Cal.2d 371, 376 (1958). In each

10   of those situations, the petitioner is subject to the control of the state, limited in liberty, and at risk of

11   resumption of (or actually in) physical custody as a result of the criminal conviction. The same is not

12   true of a former prisoner who seeks to challenge the outcome of a rules violation report. After release

13   from custody, a former prisoner faces no limitation on liberty as a result of an erroneous disciplinary

14   violation, even with an attendance loss of time credits. Accordingly, a habeas corpus cannot be used

15   to challenge a disciplinary violation after release from custody because the former prisoner is no

16   longer “in custody.”

17           Here, the complaint does not contain sufficient facts to determine whether or not Plaintiff’s

18   claim is barred by Heck v. Humphrey, 512 U.S. 477. Although Plaintiff is out of custody, he does not

19   indicate whether he is subject to parole and/or probation. Therefore, the Court cannot determine

20   whether Plaintiff can proceed with any potential claims in this action. Nor does Plaintiff indicate

21   whether he has sought relief by way of habeas corpus which may impact his ability to proceed in this

22   action. Thus, Plaintiff will be granted the opportunity to supplement his objections, and in any

23   supplement Plaintiff must identify whether he is subject to parole and/or probation, and whether he

24   filed any habeas corpus petition raising the challenge presented here.

25   ///

26   ///

27   ///

28   ///

                                                            3
1               Based on the foregoing, it is HEREBY ORDERED that:

2               1.      Plaintiff is granted twenty (20) days from the date of service of this order to supplement

3    his objections; and

4               2.      If Plaintiff fails to supplement his objections, the Court will proceed with the objections

5    on file.

6
7    IT IS SO ORDERED.

8    Dated:          January 24, 2020
9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             4
